internal_revenue_service number release date index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to plr-111796-03 date date in re letter_ruling request on sec_6166 legend decedent date corporation corporation dear this letter responds to your request for a ruling dated date regarding the application of sec_6166 of the internal_revenue_code to the situation described below specifically you asked us to rule that for purposes of sec_6166 certain interests in commercial rental_real_estate_activities constitute interests in a closely_held_business and would not be considered passive_assets you also asked that we rule that if the interests are not considered passive_assets then they may be treated as an interest in a single closely_held_business pursuant to sec_6166 facts decedent died on date at the time of death decedent was the grantor of a revocable grantor_trust which was the sole shareholder of two s_corporations corporation and corporation sometimes collectively referred to as the companies decedent’s gross_estate consisted of his interest in the revocable grantor_trust and other assets not relevant to this ruling_request the companies own six commercial properties properties a through f corporation owns properties b through f while corporation owns property a the companies employ full-time employees to conduct various aspects of their respective real_estate businesses corporation acts as the common_paymaster for corporation three officers and two staff members manage all corporate activities on a day-to-day basis the remaining five employees perform all maintenance prior to his death decedent met or spoke with the chief financial officer every business_day and discussed all decisions regarding the operations of the business including but not limited to negotiating and renegotiating leases advising as to other corporate matters supervising and planning maintenance activities overseeing and contracting tenant improvements coordinating and planning the marketing of the properties billing and collecting rents handling tenant complaints maintaining tenant relations coordinating legal and accounting services and negotiating with and paying all vendors in addition decedent maintained absolute discretion regarding personnel hiring and firing further decedent approved all major leasing acquisition and construction decisions the employees of the companies make frequent property inspections and provide hour on-call emergency services in addition corporation owns and maintains both light and heavy equipment and inventories tools and supplies which are also used by corporation thereby enabling the companies to provide extensive repair and maintenance services the companies hire independent contractors to provide assistance with extraordinary projects such as major roof repairs large tenant improvements and parking lot paving from the information provided properties a through e have similar leases unless otherwise indicated the detailed description of the property a lease applies to the leases for properties b through e as well property a property a is a commercial shopping center and office building complex corporation pursuant to the lease is required to provide elevator service lighting replacements for standard building lights restroom supplies window washing and janitorial services in addition corporation is responsible for electrical and hvac systems and mechanical and structural systems the tenant however is required to reimburse corporation for operating costs incurred by corporation in maintaining and operating the shopping center and office building these costs include but are not limited to utilities supplies insurance and compensation of all persons who perform duties connected with the operation maintenance repair or overhaul of the building including services of independent contractors in addition the tenant must reimburse corporation for equipment improvement and facilities management of the shopping center rental expenses for personal_property or a reasonable depreciation allowance used in the maintenance or repair of the shopping center or office building and costs expenditures or charges required by any government or quasi-government authority additionally some of the tenants are required to reimburse corporation for real_estate and personal_property_taxes property b property b consists of a two-story office building and an industrial complex corporation pursuant to the lease is required to provide elevator service lighting replacements for building standard lights restroom supplies window washing and janitorial services like property a the tenant is required to reimburse corporation for operating costs incurred by corporation in maintaining and operating the office building and industrial complex property c property c consists of three buildings used for research_and_development projects pursuant to the lease corporation must maintain the common areas and repair and operate the property the tenant is required to pay its proportionate share of all real_property_taxes as well as general and special_assessments further the tenant is required to reimburse corporation for the cost of a comprehensive public liability insurance_policy and hazard and rental income insurance policies maintained by corporation the tenant is further charged with maintaining the leased space including nonstructural interior and exterior areas systems and equipment like property a the tenant is required to reimburse corporation for operating costs incurred by corporation in maintaining and operating the buildings for minor tenant improvements corporation sometimes hires independent contractors property d property d is a two-story office building corporation pursuant to the lease must furnish all custodial and trash removal services required by the tenant unlike property a corporation must keep the premises in good order repair and condition and none of these operating costs are reimbursed corporation manages and oversees all building maintenance including replacing ceiling tiles fixing lights repairing plumbing and painting for minor tenant improvements corporation hires independent contractors corporation must furnish all utilities necessary for the use and enjoyment of the tenant at the expense of the tenant property e property e is a two-story office building pursuant to the lease corporation must provide elevator service lighting replacement for building standard lights restroom supplies window washing and janitorial services in addition corporation supplies the tenants with electricity for normal desktop use and hvac like property a the tenant is required to reimburse corporation for operating costs incurred by corporation in maintaining and operating the building property f property f is a mountain-top radio site consisting of three buildings with attached radio towers pursuant to the lease corporation provides access to its tower site for the lessee to operate and maintain communications equipment corporation is responsible for compliance with all tower and building markings and lighting requirements required under federal_law in addition corporation maintains the access road to the towers rulings requested on the basis of the above facts and representations the following rulings have been requested whether decedent’s interest in corporation constitutes an interest_in_a_closely_held_business within the meaning of sec_6166 or whether the interest in corporation constitutes a passive_asset within the meaning of sec_6166 whether decedent’s interest in corporation constitutes an interest_in_a_closely_held_business within the meaning of sec_6166 or whether the interest in corporation constitutes a passive_asset within the meaning of sec_6166 whether the interests in corporation and corporation can be treated as an interest in a single closely_held_business pursuant to sec_6166 relevant authorities the tax reform act of created a new sec_6166 of the code and redesignated the former section as sec_6166a pub_l_no a the economic_recovery_tax_act_of_1981 repealed sec_6166a and amended sec_6166 so that it would apply in most cases that were previously governed by sec_6166a pub_l_no sec_422 neither the economic_recovery_tax_act_of_1981 nor its legislative_history indicate any intent on the part of congress that an interest that constitutes an interest_in_a_closely_held_business under sec_6166a would not qualify under sec_6166 as a result the regulations under sec_6166a are applicable to the extent that those regulations are not inconsistent with the language of sec_6166 sec_6166 provides in part that if the value of an interest_in_a_closely_held_business which is included in determining the gross_estate of a decedent who was at the date of his death a citizen or resident_of_the_united_states exceed sec_35 percent of the adjusted_gross_estate the executor may elect to pay part or all of the tax imposed by sec_2001 in two or more but not exceeding ten equal installments sec_6166 defines the term_interest in a closely_held_business to mean a an interest as a proprietor in a trade_or_business carried on as a proprietorship b an interest as a partner in a partnership carrying_on_a_trade_or_business if-- i percent or more of the total capital interest in such partnership is included in determining the gross_estate of the decedent or ii such partnership had or fewer partners or c stock in a corporation carrying_on_a_trade_or_business if-- i percent or more in value of the voting_stock of such corporation is included in determining the gross_estate of the decedent or ii such corporation had or fewer shareholders sec_6166 - c sec_6166 provides in part that property owned directly or indirectly by or for a_trust shall be considered as being owned proportionately by or for its beneficiaries for purposes of sec_6166 a person shall be treated as a beneficiary of a_trust only if such person has a present_interest in the trust for stock in a corporation to qualify as an interest_in_a_closely_held_business the corporation must be carrying_on_a_trade_or_business it is not necessary however that all assets of a corporation be used in carrying on the trade_or_business sec_20_6166a-2 sec_6166 provides that for purposes of sec_6166 the value of any interest_in_a_closely_held_business shall not include the value of that portion of such interest which is attributable to passive_assets held by the business in general the term passive_asset means any asset other than an asset used in carrying_on_a_trade_or_business sec_6166 sec_6166 provides that interests in two or more closely held businesses with respect to each of which there is included in determining the value of the decedent's gross_estate percent or more of the total value of each such business shall be treated as an interest in a single closely_held_business revrul_75_365 1975_2_cb_471 considered a situation where a decedent individually maintained a fully equipped business office to collect rental payments on commercial and farm rental properties receive payments on notes receivable negotiate leases make occasional loans and direct the maintenance of the properties by contract the ruling holds that the decedent was merely an owner managing investment_assets to obtain the income ordinarily expected from them rather than conducting a business therefore the commercial and farm rental properties and notes receivable included in the decedent’s gross_estate did not constitute an interest_in_a_closely_held_business for purposes of sec_6166 revrul_75_366 1975_2_cb_472 involved a decedent who paid percent of the expenses received percent of the crops and actively participated in important management decisions of a tenant farm included in the decedent’s gross_estate the decedent made almost daily visits to inspect and discuss operations and occasionally delivered supplies to the tenants the ruling holds that farming under these circumstances is a productive enterprise like a manufacturing enterprise distinguishable from management of investment_assets therefore the decedent’s farm asset constitutes an interest_in_a_closely_held_business revrul_75_367 1975_2_cb_472 holds that a decedent’s ownership of percent of the stock of an electing small_business_corporation that built homes on land owned and developed by the decedent and a business office and warehouse used by the corporation and the decedent constituted an interest_in_a_closely_held_business the ruling holds however that eight homes built by the corporation that decedent owned and rented collected rents made the mortgage payments and made necessary repairs and maintenance was not an interest_in_a_closely_held_business because the decedent’s interest in such homes merely represented an investment analysis issue sec_1 and according to rev ruls and the determination of what constitutes a trade_or_business within the meaning of sec_6166 should not be made by mere reference to a broad definition of the term for purposes of some other code section but should reflect the intent of congress in enacting sec_6166 sec_6166 was enacted to permit the deferral of the payment of federal estate_tax when it would be necessary to sell assets used in a going business and thereby disrupting or destroying the business_enterprise to pay the estate_tax at one time the section was intended to permit deferral of tax on income-producing assets only where the assets formed a part of an active enterprise producing business income rather than income solely from the ownership of property it is the level of activity that distinguishes a trade_or_business from merely managing rental property in determining the level of business activity carried on by a corporation the activities of its agents and or employees are taken into account the activities of independent contractors or lessees however are not taken into account decedent’s revocable_trust as the sole shareholder owned the companies decedent’s level of activity as assisted by the employees of the companies determines whether the companies are carrying_on_a_trade_or_business for purposes of sec_6166 with respect to properties a through e the level of decedent’s activities associated with corporation and corporation indicates more than a mere owner managing investments much like the decedent in revrul_75_366 decedent participated in the management of the properties and consistently participated in the day-to-day operations while the employees were on the payroll of corporation corporation was acting as a common_paymaster for corporation as a result the employees are also treated as employees of corporation thus activities conducted by the employees with respect to property a are attributed to corporation corporation provided significant services to property a including elevator service lighting replacements restroom supplies window washing and janitorial services in addition corporation incurred numerous operating costs for property a although corporation hired some independent contractors for certain aspects of maintaining property a a sufficient proportion of decedent’s activities and those of the employees of corporation were devoted to the performance of substantial services thus corporation was conducting an active trade_or_business consequently decedent’s stock owned directly by his trust in corporation constitutes an interest_in_a_closely_held_business similarly the activities conducted with respect to properties b through e by the employees are attributed to corporation corporation provided significant services to properties b through e much like those services provided by corporation to property a thus corporation was also conducting an active trade_or_business and consequently decedent’s stock owned directly by his trust in corporation constitutes an interest_in_a_closely_held_business with regard to property f although the activities of the employees are attributed to corporation those activities were merely activities necessary for investment management_corporation did little more than maintain the condition of the road leading to the towers and ensured compliance with federal requirements for the buildings and the towers thus property f is a passive_asset within the meaning of sec_6166 because decedent’s interest in corporation based on the activities associated with properties b through e constitutes an interest_in_a_closely_held_business it is not necessary for property f to be used in carrying_on_a_trade_or_business for purposes of determining the amount of tax eligible for deferral however the value of corporation that is attributable to property f is not included issue sec_6166 provides that interests in two or more closely held businesses with respect to each of which there is included in determining the value of decedent’s gross_estate percent or more of the total value of each such business shall be treated as an interest_in_a_closely_held_business in this case the decedent’s trust owned of the companies and the value of them was included in decedent’s gross_estate for purposes of sec_6166 decedent’s interests in the companies are treated as an interest in a single closely_held_business conclusions based on the information provided and the representations made we conclude as follows decedent’s interest in corporation qualifies as an interest_in_a_closely_held_business for purposes of sec_6166 accordingly provided the other requirements of sec_6166 are met the federal estate_tax attributable to decedent’s interest in corporation may be paid in installments under sec_6166 the federal estate_tax attributable to the value of property f however may not be paid in installments because it is a passive_asset decedent’s interest in corporation qualifies as an interest_in_a_closely_held_business for purposes of sec_6166 accordingly provided the other requirements of sec_6166 are met the federal estate_tax attributable to decedent’s interest in corporation may be paid in installments under sec_6166 decedent’s interests in corporation and corporation qualify as an interest in a single closely_held_business no opinion is expressed in this ruling as to the federal tax consequences of the sharing of employees between corporation and corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling should be attached to decedent’s federal estate_tax_return if you have any questions please contact sincerely assistant chief_counsel administrative provisions judicial practice by ________________________ susan l hartford acting senior technician reviewer branch enclosures copy of letter copy for sec_6110 purposes cc
